EHEC outbreak in the EU Member States (debate)
The next item is the Commission statement on the EHEC outbreak in the EU Member States.
Member of the Commission. - Mr President, I should like to thank all of you for this opportunity to inform you about developments in relation to the outbreak of E coli.
I am very concerned about the heavy burden of death and disease that this food-borne epidemic has caused the European population and want to take the opportunity once again to express my condolences to those who are suffering as a result.
In this context, I have to note that the situation is still evolving. There are now over 1 672 Shiga-toxin-producing E coli cases, and serious complications have developed in at least 661 people. According to the latest information, this outbreak is responsible for 21 deaths in Germany and 1 in Sweden. Sporadic cases are reported in 11 other Member States. Switzerland has also reported 15 cases and the United States 4. The epicentre of the disease is still the area around Hamburg in northern Germany. Most of the cases reported outside Germany concern either German nationals travelling or persons who visited this part of Germany. So what is the European Commission doing to tackle the outbreak?
First, we have immediately activated all our networks responsible for managing crises. The networks are in daily contact and allow for the timely exchange of information, laying the ground for rapid action. The Commission holds almost daily meetings with your public health authorities and food safety authorities to discuss the evolution of the outbreak, the health measures taken to prevent infection and the treatment of affected people. The Early Warning and Response System and the Rapid Alert System for Food and Feed have provided a solid basis for exchanging information.
Second, we have asked the European Centre for Disease Prevention and Control (ECDC) to do a scientific risk assessment, which is being updated regularly as the situation evolves. We now have an EU case definition which will allow Member States to share the same approach on the investigation of the outbreak. Patient questionnaires for outbreak investigations are being collected and compared by the ECDC. The ECDC has also developed, together with the European Food Safety Authority, advice on preventive measures addressed to the public. This advice is now available in all official languages on the Commission website.
We have asked the ECDC to urgently set up a platform to exchange best practice on treatment, involving both Member States and professional societies. Our food safety EU reference laboratory in Rome developed in record time a method which reduces the time needed to detect the E coli bacterium in food from about six days to 48 hours.
Finally, let me stress that public perception is extremely important. In this regard, the Commission draws up daily updates, shared with the Health Security Committee communicators' network and food safety authorities. In addition, the Commission keeps its website dedicated to this outbreak up to date.
I would strongly urge Members of the European Parliament to support this science-based communication to the public, in order to reduce unnecessary fears and to reinforce our common efforts. I can assure you that the Commission, together with these agencies, is working very hard with national health and food safety ministries to support them in containing this outbreak.
To do that, we need to pursue intensively the investigation into the source of contamination; the work is taking place as I speak. During the Health Council yesterday, I asked Germany to reinforce surveillance, outbreak controls and measures in order to identify the source of the outbreak and halt the spread of the infection. I also asked that the causes of the contamination should be swiftly dealt with. The German authorities accepted the Commission proposal to dispatch to Germany experts in epidemiology of food-borne diseases from the Commission, the ECDC and the EFSA.
On Sunday, 5 June, the experts started their mission to assist German authorities with the ongoing epidemiology, verify the results and contribute to the ongoing investigations to identify the source. As we all know, the initial suspicion raised by the German authorities that cucumbers from Spain were the cause has not been confirmed by any test results available.
On Sunday, 5 June, the German authorities notified the European Commission that, based on the epidemiological investigations, they believe bean sprouts are the possible source of the E coli outbreak affecting mainly the northern part of Germany. The information was transferred immediately to all Member States through the Rapid Alert System for Food and Feed.
The Commission follows any new development closely, and will decide on the appropriate course of action the moment laboratory tests confirm any epidemiological finding. We do not have any results to date.
Here, I should stress that it is crucial that national authorities do not rush to give information on any source of infection which is not proven by bacteriological analysis, as this spreads unjustified fears in the population all over Europe and creates problems for our food producers selling products in the EU and outside the EU.
While such intensive investigations are going on, we must be careful not to jump to premature conclusions. In this respect, I want to refer to the latest information coming from Germany regarding the suspicion that sprouts may be the source of contamination; it noted that laboratory tests have not been concluded and that consequently, premature conclusions have to be avoided.
This illustrates that it is important for the Member States to introduce well sustained and scientifically based alerts into the RASFF and to trigger the RASFF when Member States are confident regarding the scientific evidence supporting the alert notification.
You have to act quickly and decisively in order to preserve the Internal Market. If we manage to do this, then we can learn from the lessons of this crisis and continually improve our systems. I have been repeating: our system works. We need to learn lessons as we go along. I believe that this is our responsibility: to be flexible and to be fast in adjusting our processes and procedures to respond to these types of incidents.
Coordination and clear lines of information and communication remain the core of our ability to be effective in such situations. We have to learn lessons on this front.
Before closing, I would like to raise briefly two more points. The first concerns references to bans on certain products. I would like to stress again that the outbreak is limited geographically to an area surrounding the city of Hamburg, so there is no reason, as of today, to take such measures at European level. In the light of this and of the steps towards the identification of the source, we consider any ban on any product as disproportionate.
Finally, I am also very sensitive to the financial impact that this crisis is having on farmers, particularly vegetable producers. This is why I am working closely with my colleague, Commissioner Cioloş, to address the hardship faced by this group of our citizens that has also been hit by the outbreak. In fact, Agriculture Ministers are holding an extraordinary Council meeting today to address E coli. As I finish talking to you, I will head back to Brussels to be with my colleague, Commissioner Cioloş, during this extraordinary Agriculture Ministers' Council.
In addition, we are in constant contact with third countries, in particular Russia, to ask them to lift their ban, which is considered disproportionate. The Commission is working hand in hand with the Member States with one common goal: to bring this outbreak to an end as soon as possible. I am insisting to all concerned that, in situations like this, it is not a local problem, it is a European problem.
(Applause)
on behalf of the PPE Group. - (DE) Mr President, Commissioner, ladies and gentlemen, I would like to thank Commissioner Dalli for focusing on the patients first. I would like to do the same. Hundreds of people are severely ill. Medical personnel in northern Germany are really at their limit. Twenty-two people have already died. Yesterday in the Council, a representative of another Member State, Luxembourg, said that financial losses could be recompensed, but human life cannot. Therefore, I would firstly like to ask for understanding with regard to issuing a warning even if we are not 100% certain where the source is but only have a suspicion - that we also make this information public.
Of course, we still have to find the source. I see that many people working for the authorities, with the support of the European Food Safety Authority (EFSA), too - my sincere thanks to the European institutions and to Commissioner Dalli for the fact that the European Union is also helping to investigate this matter - are really working very intensively on this. Nevertheless, as a German Member of this House, I cannot stand here and say that everything is going well. There have been a few problems in connection with the crisis management.
For example, the Hamburg Health Senator informed the public, which was the right thing to do, even if there was not absolute certainty with regard to the Spanish cucumbers. The EHEC pathogen was on the Spanish cucumbers and it should not have been there. Even the Spanish Members must understand that. However, she informed the public first and only very much later, hours or half a day later, she informed the European Commission and the Spanish authorities. That was unacceptable. In this regard, we in Germany must also consider internally how we could manage this better. However, together we should concentrate on the fact that the enemy is not in Spain or in Germany, but rather the real problem is the pathogen that we need to get under control and to combat.
My final point is that we adopted a resolution during the last plenary sitting on the subject of resistance to antibiotics. Even though this pathogen should not primarily be treated with antibiotics, we have the problem that it is resistant to many common antibiotics. This is a long-standing subject that we now need to tackle more quickly because next time, it could be the case that the pathogen has to be treated with antibiotics but, because it is resistant, it is not possible to treat it. We need to work on this.
on behalf of the S&D Group. - Mr President, Commissioner, you are right that this is a public health issue, a very serious one, and our focus should now be on caring for the sick and identifying the source, but then we have to look to the long term and find out how we stop it happening again.
A few weeks ago, I met a representative of the US Food and Drug Administration. She was telling me about the problems of E coli in fruit and vegetables in the United States and we discussed how this was not common in the European Union. Now we have had this outbreak, so we have to ask ourselves some questions. Is it about our farming practices, as Peter Liese just mentioned? Is it about intensive farming, hot-housing fruit and vegetables? Is it about overuse of antibiotics in livestock? Is it about manure spreading? Would more accurate food labelling have helped us to identify more quickly the source of the contamination? I note that the Council is not here today, but the Council is resisting proper country of origin labelling on our foods. I hope they will listen to this debate in the future.
So, Commissioner, we need to investigate thoroughly for the longer term and we need to learn lessons and integrate them into our policies. Too often, we hear from this Commission and from many in this House about over-regulation, but, as with the banks, I am starting to wonder whether we tend to put the needs of market and supply chains ahead of those of public protection and the consumer. 'Business as usual' is not going to be good enough. It is not normal that people in Europe go out for a salad and die as a consequence, and we need policy change to address this.
Mr President, Commissioner, thank you for having first spoken about the victims and the people taken ill. Clearly, it is to them that our first thoughts must go, as well as to the farmers who are in a very difficult position, one that we can perfectly understand.
I wish to make three points. Firstly, we uphold the precautionary principle. It was applied in this case, so we cannot complain, and the consequences will obviously have to be dealt with. As Mr Liese pointed out just now, human beings clearly come before economic issues, which can be dealt with at any time. Death, unfortunately, is permanent.
Secondly, I fully agree with what Mrs McAvan just said about the importance of traceability. We are discussing labelling today. It is absolutely vital that we have comprehensive labelling and that we can trace products in order to know where they have originated from.
Thirdly, regarding the absolutely crucial issue at the heart of the problem, we must admit that we do not know everything, that there are gaps in our scientific knowledge and, in fact, that we are sometimes completely in the dark. We cannot know everything. We cannot challenge those who have taken decisions and, at the same time, believe that we should wait. In this case, the precautionary principle must prevail.
on behalf of the ECR Group. - Mr President, first of all, I would also like to express my sympathy to those who have been affected. Concerning those who have lost their lives: you cannot bring back a life. We can probably put the underlying situation right in the longer term, but it shows how wrong it is to jump to conclusions at a very early point. I can understand the anger - if there is anger and I am sure there is - from the Spanish side and from those who have lost their business. We can probably do something to recompense that, but you cannot give back a life.
We have got to learn from this and to ensure that in future, we have a solid base for response, as the Commissioner has said. We have to find a resolution as quickly as possible to the present situation and, in the long term, we have got to improve our response mechanisms to this type of situation.
I suppose it is very easy with hindsight to talk about what could or should have been done or what we did not do, but now, with the benefit of that hindsight, we could put mechanisms in place to ensure that this never happens again. The Commissioner is right. We must learn from the lessons of this. You must always learn from the lessons of your mistakes. If mistakes have been made, let us put them right and ensure that it never happens again.
Mr President, Commissioner, you rightly said that there have been too many deaths and too many people made sick as a result of this EHEC pathogen, and I think that the situation we find ourselves in also shows that neither Germany nor the European Union are prepared for the sort of spread of EHEC that we are currently seeing.
A simple comparison with a few other countries makes it clear that we could be better. I would just like to refer once again to the example of the United States. Since the 1980s, huge efforts have been made there with regard to research, there is a reporting obligation and there is a centralised disease control authority in Atlanta that has extensive powers for direct intervention when such an epidemic occurs. In Germany, on the other hand, we have two Federal Ministries that are responsible and these ministries clearly could not agree on who was to take responsibility. We also have regional ministries that want to, and must, assume responsibility, but that are clearly overstretched. We have communication problems between laboratories and politicians. Thus, it is wholly unclear when science is to intervene, when disease control measures are to be announced, and when political action is to be taken.
I can understand why a Minister, on receiving the information that the cucumbers are responsible, would issue a warning accordingly, but where is the detailed coordination? Where is the genuine decision-making authority? It seems to me - and I say this very cautiously - that action was taken just as prematurely with the bean sprouts as with the cucumbers. There is something of a discrepancy between scientific findings and political action.
Getting back to what we need to do: we need to establish a reporting obligation throughout Europe, define central laboratories and set up a central body within the European Union with the decision-making power in the event of an outbreak of such a disease. I think that would be the appropriate thing to do.
I am extremely grateful to Mr Liese for mentioning the antibiotics problem. Here, too, we are faced with problems that we are actually already aware of. However, because we shy away from entering into a debate with the medical sector, the pharmaceuticals industry and the intensive livestock farming sector - there is a great deal to be addressed here - we are also not being as consistent as we need to be in the way we deal with the matter of antibiotics resistance. EHEC and antibiotics resistance are both major problems.
Mr President, the EHEC epidemic is making apparent the flaws in the system of industrial food production in the liberalised Internal Market of the EU. When profits take priority over the protection of health, then food quality and food safety suffers. So far, at least 22 people have died in Germany as a result of the EHEC pathogen and there have been more than 1 500 cases of infection. In more than 600 patients, the dangerous haemolytic uremic syndrome (HUS) was diagnosed, which can also result in neurological disorders.
After more than two weeks, the source of this life-threatening epidemic is still unclear. If we had regional production of foodstuffs, it would be easier to determine the source of infection and the effects of the epidemic would be more limited. As a result of the long transport routes and the anonymous production conditions, it is very difficult to trace the origin of the food. However, traceability with regard to the origin of the food is essential when it comes to food safety. Consumers have a right to know how their food has been produced and where it comes from.
The Federal Government in Germany completely failed in connection with the EHEC epidemic. In the confusion between regional and federal competences, management of the crisis fell by the wayside. The monitoring authorities were not prepared for this situation.
We need a radical rethink in agricultural policy. Our food must be safe. However, agricultural producers should also be protected against incalculable financial risks. The policy for promoting agriculture and rural areas must consistently aim at a clear decentralisation of the food production and marketing structures.
(ES) Mr President, I should like to briefly raise three points on the current situation concerning cucumbers.
I am the grandson of a German and feel deep affection for that country, but the German authorities have clearly acted hastily and rashly in this particular case.
As for the EU institutions, an analysis of their actions reveals that the European Food Safety Authority and the Commission reacted feebly and clumsily. They have failed to coordinate or to manage the situation.
Thirdly, the injured parties are entitled to rapid financial compensation. In the meantime, however, I propose to Parliament that we hold a great show of European gastronomy either in Brussels or here in Strasbourg, allowing cucumber to take centre stage.
We must vindicate the lost honour - an expression much to the taste of the German author Heinrich Böll - of cucumber producers. Europe is the right stage for this purpose.
(ES) Mr President, one can only express a deep sense of sorrow for the 23 fatalities: 22 in Germany and one in Sweden. This crisis is clear evidence that the European Union has a long way to go in improving its food safety alert system and its internal coordination.
The Member States involved have been slow, inefficient and inoperative in their reaction, and, at this point in time, with 23 people dead, we still do not know where the problem is coming from.
The European Commission must think hard about the problems it causes with its irresponsible actions or its failure to act at times of crisis such as we are seeing now. These lead to cases of financial ruin, the destruction of previously stable jobs, unemployment, helplessness and, needless to say, an extremely hazardous public health crisis. While you in the Commission paid heed to irresponsible statements issued by regional authorities in Germany - statements that were totally misinformed and quite irresponsible - mentioning Spanish farms by their names and addresses, the population remained exposed, without knowing it, to the bacterium. Thus, in the belief that they were avoiding contact with it, the public were more exposed than ever to eating potentially harmful food.
In the Council of Agriculture Ministers that will be held in Luxembourg at two o'clock this afternoon, the European Commission should propose that a portion of the EUR 2 500 million left over from the common agricultural policy be put to use. Those EUR 2 500 million should be used to redress, in so far as is possible, the damage that has been caused. To enable this, a suitable legal solution will need to be found, as was the case in previous instances, for example, the 'mad cow' and dioxin affairs. One such solution should also be found now.
Commissioners, Ministers, your actions in Luxembourg today must befit the stature of your office.
Furthermore, the German authorities, in view of their reckless accusations, should definitely support this financial solution from the very beginning, and use funds of their own to conduct communication campaigns aimed at restoring consumer confidence in horticultural products, which is now in shatters.
(PT) Mr President, the outbreak of infection in Germany has meant that we are facing one of the most difficult public health, crisis management situations in living memory. The Commission and Germany, in particular, have not been managing this crisis in the best possible way. We are facing a massive human tragedy involving the loss of many lives, and a threat to the lives of thousands of others. This is also a crisis of consumer confidence in staple foods, with economic and social consequences that are hard to foresee.
Society expects a rapid response from the national and Union authorities that sheds light on the causes of this crisis, along with effective action. However, it is also necessary to minimise the disastrous consequences this is having on another group of innocent victims, namely, fruit and vegetable producers, as has been mentioned here today. These workers have been hastily and unfairly blamed, and have lost income and seen their futures seriously threatened.
Preventative action also needs to be taken as a matter of urgency so that similar situations do not happen again. One aspect of this is to increase the effectiveness of supervision and control mechanisms for antibiotics in animals, as I mentioned in the debate held here less than a month ago. Another area where action needs to be taken is the form of the new common agricultural policy (CAP), which we are in the process of reforming. It is vital that, in future, incentives be aimed at ensuring quality based on sustainable production methods, as the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament has been insisting.
(FR) Mr President, the situation has worsened still further: 23 people have died and more than 2 200 people have been taken ill in Europe. Clearly, our thoughts are very much with them this morning. The German authorities have still not succeeded in formally identifying the cause of this epidemic. In the meantime, no one is touching European vegetables, and this health crisis has turned into a social crisis and an economic crisis too, of course. The market garden sector is rightly demanding compensation and, as the Commissioner said, the Ministers and Commissioners concerned are due to meet on this subject this afternoon in Luxembourg.
Aside from what has already been said about the precautionary principle and essential traceability - the first point - it is also a question of knowing how this general alert singling out Spanish cucumbers for blame could have been issued without any, or hardly any, proof. What urgent lessons does the Commission intend to learn from this serious crisis, Commissioner, so that our food alert system is more than ever based on 'sound and well-sustained scientific evidence', as you yourself described it, Commissioner?
(PL) Mr President, I, too, would like to express my sorrow at the loss of life and to wish those who are ill a quick return to health. We have a great deal which needs to be explained. We have to establish the source and cause of the outbreak, but we must also identify the source and cause of the false information about the outbreak which was spread in Europe and around the world - false and damaging information, which has done so much harm. We need to look very closely at the causes of the outbreak and, in particular, at industrial animal husbandry, where antibiotics are used on a massive scale. I agree with those who have just spoken about this. If antibiotics are used on such a large scale, it is no surprise that strains of bacteria arise which do not then respond to antibiotics. In my opinion, this intensive farming with the use of antibiotics should be greatly restricted in the European Union, and perhaps even stopped, and the damage which has been done should be repaired by those who caused it.
(DE) Mr President, EHEC is not a new problem, but it is clear that Europe is still inadequately prepared for a crisis like this. It takes too long for clear guidelines to be issued. Three weeks is definitely too long.
Consumer protection, we are all agreed, always takes absolute priority over financial interests. However, it needs to be made clear who is to issue a warning and when, who is subsequently to take over responsibility for the warnings, and when the European Commission is to get involved. In Germany, the responsibility lies with 16 federal states and two ministries, which is too finely distributed for a European crisis. Europe must be involved here at an earlier stage. I do not believe that we have learnt the right lessons from the crises of the 1990s. That is something that we now need to rectify as a matter of urgency.
When it comes to food, we need transparency and clear traceability with regard to manufacture. We need clear country of origin labelling. However, we also need a European reaction force to coordinate the scientific and medical work and to establish control plans.
(Applause)
(PT) Mr President, in view of the flurry of conflicting reports about the origin of this outbreak, it is important to bear some points in mind. Firstly, I would like to point out that more than 15 days after the first cases had been reported and more than a month after the first instances of contamination had occurred, the European early warning and response units have still been unable to identify the real cause of the contamination. This has caused a great deal of harm, as has already been mentioned here. Secondly, it is important to remember that this is a serious, but not isolated, case of a lack of food security in the EU. I would remind you of the recent debate that we had here on the problem of dioxins.
These cases are inseparable from a common agricultural policy (CAP) that promotes intensive, export-oriented production models, instead of encouraging, as is necessary, local production and consumption, which could ensure much more effective traceability and, consequently, greater food security.
Finally, it is important to compensate European producers for the damage that they are suffering, and not just those in the geographical area of the outbreak of infection. The CAP is a common policy, so this should be done through EU measures rather than just national ones, given the obvious inequalities that this would create.
Mr President, first it was cucumbers, yesterday it was bean sprouts. Today, it is not bean sprouts. The truth is that the experts just do not know, but each time such allegations are made, they destroy livelihoods in countries' economies. What we do know is that there is something very strange about this outbreak. There is an unnatural combination of strains and DNA in the virus. It is affecting unusual groups of people in a way not normally associated with E coli outbreaks. It has already struck far more people and in far more places than a normal outbreak and, unlike in normal outbreaks, it has not been rapidly traced to one or two food suppliers.
Given all these inexplicable factors and the fact that various countries - including Britain, the USA, Iraq and Israel - have, in the past, been reported as experimenting with genetically manipulated E coli as a biological weapon, should there not be an urgent inquiry into the possibility that this outbreak is, in fact, an instance of, and perhaps a test run for, biological terrorism?
(FR) Mr President, the situation is serious, very serious even, as this EHEC outbreak is a complete mystery. I can imagine the anxiety of those taken ill, and we can only lament the deaths that have occurred.
This whole affair must force us to take a very rigorous approach to European public health problems and make us see that it is vital to work with researchers and the pharmaceutical industry in order to respond effectively to such a situation and also to give ourselves the means to do so.
The bacterium costs lives, too many lives. It also costs our farmers a lot of money and dangerously undermines consumer confidence in our agricultural products and agri-food industry, which are still undoubtedly the safest and most strictly controlled in the world.
After cucumbers, tomatoes, lettuce and bean sprouts, what will be the next victim of this health hysteria? There are serious economic consequences for farmers. The fact is, the alert system worked very well. The problem is that the Commission has neither the resources nor the opportunity to check whether information given by a Member State is true or not.
Bacteria circulate more quickly today than they did in the past. Lessons will have to be learnt, in communication terms, from the way in which this health crisis has been managed. Feedback will have to be given. Additional checks will no doubt have to be envisaged before the conclusions of a national or regional health agency can be taken as read.
Lastly, this crisis totally justifies a vital improvement in the traceability of foodstuffs. The obligation to indicate the country of origin or the place of provenance unfortunately only applies in a limited number of cases. It should be extended to a larger number of foodstuffs. In the event of a health crisis, this would make it possible to identify the sources of contamination and to warn the consumers concerned more quickly.
(DE) Mr President, Commissioner, ladies and gentlemen, farmers can be compensated, but human life cannot be recovered. Indeed, our sympathy goes out to all those who have died or are lying in a hospital bed. This situation is dramatic and it is also unacceptable. It is unacceptable that three weeks after the outbreak of this crisis, we still do not know exactly where the pathogen that caused the crisis originated. That really should not happen in Europe.
There are several lessons we need to learn from this. Firstly, we need to look for the source and examine whether improper practices are still present in the food production sector or in the food supply chain. We have legislation that has been in place for 20 years, and the standards and codes of practices in the European Union are quite stringent, but it is clear that we are still vulnerable when it comes to foodstuffs. There still seem to be gaps and shortcomings and we need to learn from this once again.
I also think that the communication on this matter has been chaotic. Facts about this matter are not communicated well or in the right way. We clearly need more Europe. That has already been said by other Members here. When any regional or national authority issues a warning for the whole of Europe, it can only be a disaster. In my view, the European Centre for Disease Prevention and Control (ECDC) has done a good job, as far as I can see, but we need a better, modern reporting obligation for determining the causes and also a better system for informing the general public.
Mr President, the German and European authorities are still trying to identify the source of the E coli outbreak. Today, we still have no concrete evidence about the reason for this spread and all scenarios should be considered, including potential negligence or unintentional entry of the bacteria into the food chain. How the bacteria were actually created is a different case; research and findings are needed urgently. However, I would also like to make a special point about the way current events have been communicated to the general public by German and European authorities, with the serious consequences we know for the fruit and vegetable sector, not only in Spain, but in all our Union.
This is not the first time that we have had a problem relating to food safety in Germany. I propose that the Commission should help the German authorities to enhance the traceability and control of the German procedures, and similar measures should be taken concerning the procedures in other Member States.
Transparency is needed to maintain consumer confidence. All information should be available but this information should not be communicated in a way that means raising multiple alarms and triggering consumers' fears when evidence has not yet been found. Let me also point out the responsibility of the media.
Mr President, hearsay can be dangerous. Did this outbreak start in Germany or some other Member State? Rumours can be destructive and can even help spread an outbreak. There are still many unanswered questions surrounding this outbreak. The only sure thing is that most Member States have reported cases of the bacteria. To date, we have 22 deaths in the EU.
This outbreak demonstrates the importance of cross-border cooperation in the field of preventive health. It also brings into play the importance of having a European agency such as the European Centre for Disease Prevention and Control (ECDC) to monitor, collaborate and inform the Member States. We are relatively lucky in the UK to have had only three reported cases, but that is today: tomorrow, things could change, and we must be vigilant. In addition to finding the cause of the outbreak, we need to keep the public informed and therefore protected. ECDC is publishing daily updates.
Through cooperation, we can control this outbreak. If our citizens are informed, they stand a better chance of avoiding infection. Above all, we need to be calm and measured in our response.
(EL) Mr President, for the second time in six months, Europe is facing a food crisis which has caused serious health problems for many people and has even resulted in loss of life among our fellow men. Something is not right, Commissioner.
In January, we had the problems of toxins in Germany; now we have bacteria problems, again in Germany. The first case was covered up, even though it was known about for months; in the second case, the blame has been conveniently shifted to Spanish cucumbers.
This is a problem of recognisability, of traceability and of inadequate controls at EU level. In the first case, in January, Mr Dalli told us, when speaking about dioxins, that you would take all the necessary measures to ensure that legislation on the food control system was tightened up. The other day, you said that this was not a problem of recognisability and that there was some other problem. The Commission's stand is marked by confusion, cover-up and panic and, as a result, we are mourning lives, we are mourning cases of illness and we are mourning the consequences to agricultural production.
(IT) Mr President, the situation we are discussing is very serious, but I think in some cases, we are still confusing things at very different levels.
Lost lives clearly cannot be put at the same level as economic problems; that is not what we are doing. I would like to stress, however, that it is not by pointing the finger at the causes - which then turn out not to be the causes - that we will solve the problem.
If someone is murdered and an innocent person is put in prison for it, that provides no comfort or justice for the murder that has been committed. Yet we are doing just that: in an extremely serious situation, with a public health crisis and food safety at stake, we are pointing the finger at people who then turn out not to be guilty, thus causing further victims.
The Spanish growers have already taken to the streets and today, in about 40 minutes' time, direct growers in Italy, too, will be demonstrating in the streets in Milan and the province of Latina, offering consumers fresh cucumbers and other fruit and vegetables to show that they are healthy foods and important for a healthy, balanced diet. We would not wish to strike German consumers the extra blow of depriving them of foods that are absolutely essential for their diet and their health.
I would also like to point out some data that should give the relevant authorities, in particular, cause for serious thought when they put out certain information that causes alarm, fear and panic. Data supplied by Eurobarometer and gathered by Coldiretti in Italy show that in a food emergency, 43% of Italians, for example, avoid the foods they have heard about for a certain length of time, whereas 13% cut them out of their diet for good. We must therefore try to think about what we say and how we influence people's eating habits.
I should like to ask the Commission, therefore, if it does not think there is a case for triggering the European emergency clause and bringing forward the discussion on financial compensation.
(DE) Mr President, Mr Dalli, your colleagues in the Directorate-General for Health and Consumers and yourself have done everything right. The same cannot be said of the German authorities. The least that we can say is that there is chaos when it comes to communications, and that, perhaps, is putting it mildly. The fact that Germany's health minister yesterday thought it unnecessary to travel to a Health Council in Luxembourg where the main topic on the agenda was this serious infection crisis shows that he has absolutely no idea what Europe is really about and that he is ignorant, does not recognise the problems, or is still busy with internal party political crises.
(Applause)
What is more, I must observe - and Mr Dalli said it himself - that the German authorities clearly took the view that they would do without European Union experts, patronisingly and arrogantly believing that they had no need for them. Furthermore, the fact that it took three days for these experts to get into Germany is a scandal, and one that we must be critical of in this House. At the same time, however, we also have to say that it is our job, in the European Union, to warn consumers when there is a dangerous foodstuff on the market.
I say to you quite clearly - if there are dangerous bacteria on a cucumber or a lettuce that do not lead to death, that may be a good thing, but for me it is not enough to justify a compensation case. Cucumbers from Spain and other countries did have EHEC bacteria on them. They were not the bacteria behind this outbreak, but it takes a while to find that out.
For me, that is not the point, either. Those of you who understand the European Union and know the early warning system also know how the early warning system works. You know that, in the early warning system, the product and also the name of the producer must be named. You can also look that up easily in the legislation. For me, the important question is what will happen in future? In the future, we need to consider whether slurry use can continue. Could there still be production methods that are unacceptable? Who, in the European Union, actually monitors what, when and with what result this is documented, and who has what obligations in that regard?
(Applause)
Mr President, this is a real crisis. 23 people are dead, over 2 000 have been affected, the vegetable markets are in turmoil with prices on the floor, and it is estimated that producers are losing EUR 300 million a day. Relations between Germany and Spain are strained to say the least, and yet, three weeks into this crisis, we still have no idea of where the source of this contamination has come from.
Commissioner Dalli, I want assurance from you here today that absolutely every effort is being made to trace where the source of this E coli outbreak has come from, because until we trace the source, we cannot start the process of rebuilding consumer confidence. Secondly, I want you to spell out what actions you intend to take once we get over this crisis to stabilise the market and rebuild consumer confidence.
Thirdly, we do have to hear from you what the Commission intends to do to try and compensate farmers who, through no fault of their own, have seen their markets destroyed and are unable to sell their produce. Fourthly, I want an assurance from the Commission that a transparent, independent investigation will be set up to establish the facts of what went wrong. It is only once we have the facts that we can take action to plug any gaps in food safety law.
(DE) Mr President, Commissioner, the health dimension of the crisis resulting from this outbreak of EHEC bacteria is absolutely tragic. The situation is serious. There is an urgent need to get help to those affected and to take all possible steps to prevent the further spread of this infection. All necessary resources must be made available to our research institutes and hospitals.
Rapid action has been the order of the day since this pathogen emerged. However, the uniform, Europe-wide crisis management right down to a common language regime has not been characterised by professionalism. The pathological hunt to locate the contamination site led to premature accusations of guilt all round, and these arguments led to days of negative headlines and total uncertainty on the part of consumers.
For the producers affected, this gave rise to dramatic losses of income that threatened their very survival. Blameless, regionally-produced products, too, are no longer selling. In Austria alone, sales of fresh vegetables have fallen by 75%. Growers of vegetables are being faced with these losses of income right in the middle of their peak harvesting season. The uncoordinated way in which consumers have received information in the course of this event once again raises the demand for universal and cross-sector origin marking and efficient monitoring on the principle of 'marked and checked at source'.
Consumers have the right to know where products come from. This applies equally to shop shelves and to restaurants and catering.
All the authorities now need to quickly eliminate the prejudices against fresh vegetables, re-invigorate sales of fresh vegetables and breathe new life into trade with third countries. The EHEC situation has thrust local vegetable growers into an existential crisis completely out of the blue and through no fault of their own. The Commission must make it possible for there to be compensation for losses, be it through a European agricultural fund, the European crisis fund or measures to promote sales.
Mr Liese is absolutely right to say that human life is irreplaceable and that every death is one death too many. However, it is also absolutely our duty not to leave our producers high and dry when it is through no fault of their own that they have found themselves in this situation that threatens their very survival.
(ES) Mr President, Commissioner, we all want the German food crisis to end as quickly as possible. We have to remember the victims, and I hope that once the initial errors have been remedied, it will be possible to identify the source of the infection, for everyone's peace of mind.
However, apart from the health aspect of this crisis, I have to mention the economic repercussions. The Spanish horticultural sector has estimated the economic losses caused by the fatal errors in communication, which we now know about, at EUR 200 million a week. I wish to emphasise the responsible attitude demonstrated by this sector and its total cooperation with my country's authorities.
Commissioner, traceability to the origin worked, but how much time was lost in directing attention to the origin, focusing on agricultural production, whereas other forms of contamination, such as handling or distribution at the point of destination, were dismissed? Why did the Commission echo the hurried information from Germany?
There has been a lack of coordination, Commissioner, and the unilateral closure of borders to Spanish products is proof of the failure to monitor the crisis within the European Union.
I would ask the Commission to activate immediately all the necessary mechanisms to compensate the damage to the Spanish and European sector, both financially and in terms of consumer image. In the long term, however, it remains to be seen which other measures are adopted in this respect.
Unfounded accusations, improvisation, lack of coordination, millions in losses, attacks on the honour and credibility of a sector: is it not sufficient reason to demand who takes responsibility?
Mr President, I would like to thank Mr Dalli for his measured comments at the start of the debate. There have been some less measured comments in the Chamber because of the impact on human lives, and indeed the add-on impact on producers and consumer confidence. This is a most serious food crisis, and Mr Dalli has acknowledged that. We know it is regionalised in a certain part of the European Union, but it is not a German-only problem; it is an EU problem.
The system exists to find the cause and deal with the consequences, but I am afraid that not all parts of the system have been adequately put in place, and I have some questions in relation to timing. I understand that the rapid alert was given on 22 May 2011: I am concerned that the European experts went into Germany only on Sunday, 5 June. Why such an incredible time lapse? I think that this needs to be looked at.
We have, under Article 55 of Regulation 178/2002, the possibility of creating a crisis unit. Everyone who spoke said this is a crisis, and Mr Dalli acknowledges it is a crisis. It is one which is growing rather than declining, and I would suggest it is now time for the EU to invoke that regulation and put such a crisis unit in place.
The thing that has been most distressing has been the virtual 'naming and shaming' of vegetables and then declaring them not guilty. This has shattered consumer confidence not just in fresh fruit and vegetables, but in our system of food safety and control. Commissioner Dalli, I know that you are nodding in agreement, and I welcome that, but I do believe that now is the time to set up the crisis unit, and I would like you to comment on that in your closing remarks.
(DE) Mr President, Commissioner, I come from the region of Europe where the outbreak of the EHEC pathogen is at its raging worst. This aggressive bacteria seems unstoppable. Between mid-May and noon yesterday, 1 733 people were infected, while 23 patients died a torturous death. The situation in the clinics is extremely fraught. Intensive care beds are running out, and blood plasma is needed urgently. No end is in sight. The people of my home area fear new cases every day.
For me, it is a question of courage and a sense of responsibility to warn about every even potential carrier of this bacterium. Various foodstuffs have been analysed, but it has not been found. My understanding of high grade foodstuffs is that they are healthy and that they are placed on the market subject to monitoring. I am presuming that glaring errors have been made in this regard, and once again, we are finding out that there are loopholes. However, to claim, in this situation, that the cause is known, without having well-founded laboratory research to back it up, is negligent in the extreme. In all the understandable panic, there must not, under any circumstances, be a witch-hunt, as that would drive many hard-working farmers throughout Europe to the wall. It therefore needs to be clear to everyone that we in the European Union need to show solidarity with one another and stand ready to provide mutual assistance in the event of emergencies. In other words, all the medical experts must sit down together, and economic assistance needs to be provided to those who innocently find themselves facing financial disaster.
(ES) Mr President, first of all, I wish to express my condolences to the relatives of those who have died as the result of this crisis.
Commissioner, informing the public of health risks is a difficult and delicate task and has to be perfectly documented and verified. It is not a question of finding who is to blame, but on this occasion, major errors have occurred, starting with the foolhardy and reckless assumptions of a regional policy manager, recently recruited to the job, who unleashed social alarm and a very serious, irreparable economic crisis.
Nor would it appear that the Commission has coordinated this crisis very well. I wonder when the first case occurred, and whether Article 3 of the regulation relating to the rapid alert system - which requires Member States to notify the risk immediately and within 48 hours - was met, and also whether Article 8 of said regulation - which obliges the Commission to check whether the information is complete, true and legible and has sufficient legal basis - was met.
What is certain is that the serious shortcomings of this regulation have been exposed and that it is necessary to review the current legal framework in order to define precisely, among other things, the crisis management procedures used by the competent authorities, to attribute errors or omissions to the perpetrator in the food chain (and traceability is used to this end), to prevent health protection from concealing commercial barriers and to arbitrate compensation procedures for damage to trade and loss of profit.
Commissioner, neither cucumbers or soya are the cause. As Mr Liese has said, the cause is the pathogen. The cause is serotype O104:H4 of the bacterium Escherichia coli, which is already described throughout scientific literature and is associated with meat products.
However, in any case, Commissioner, we have to allow the scientists to do their work: they need to investigate the entire traceability system, throughout the food chain, including the handling and distribution of food.
(ES) Mr President, Commissioner, nothing that we do here or in the European Union is going to bring the dead back to life, but I hope that what is being done will prevent more deaths and halt the chain of people who are ill and who are suffering without having done anything to cause the problem.
Certainly, we do not know the causes, but we do know some things that we have to spell out: there has been negligence in political action and negligence by the German Federal Government; it cannot act as if Hamburg were a city state on another continent.
If Mrs Merkel and her Ministry of Health had translated the arrogance with which they frequently address other States into diligence and efficiency, some of the things that happened would not have done so. That negligence has had criminal consequences for one State, namely Spain, and for its most important sector, agriculture. It has ruined thousands of people and small businesses, and has discredited the economy for a long time.
I ask you to go to the Council today and ask for full compensation for those affected, because we cannot ask for life for those who have died. And I ask for the control systems to be reviewed. And for Mrs Merkel to accept responsibility. And I ask her for less arrogance and more diligence. And that she be held responsible for the damage she has caused. She cannot ignore the fact that Hamburg is in her country. She cannot ignore her responsibilities. She cannot attribute blame to a Federal State when she herself should be held responsible for the damage caused.
A bit more humility, a bit more good management and a little less conservatism would have gone a long way to ensuring that this crisis did not slip through her hands, and that Spain and other farmers in the south did not have to suffer its painful consequences.
Review the controls, review the warning systems and ask for responsibility, because, Commissioner, in Spain we are asking you, the Council and Germany for precisely this.
(NL) Mr President, I would like to thank the Commissioner for being here, but I would rather he was somewhere else, such as on a plane to Russia, for example, in order to make the case at the highest possible level that the ban that Russia has now introduced should be withdrawn because it is completely over-the-top. I thank the Commissioner for his willingness to communicate with us at this point, but the communication that has taken place thus far, including by the Commission, has been a disgraceful failure. It was days after the outbreak of the crisis when the Commission held a press conference. The genie was already long out of the bottle by that stage, however, and the wildest imaginable stories were already circulating in the media. The Commissioner spoke about a possible source on Dutch cucumbers, even though more than 200 tests had already shown days earlier that that was not the case.
I agree with you that the technical side of the story has worked. Rapid alert, tracking and tracing have all worked. There is also the communications side of the whole issue, though, and that side has been abysmal, first of all in Germany, of course, with so many different institutes, authorities and even a number of ministers all giving out different signals. There was a minister for agriculture who made a senseless comment that people should 'stop eating uncooked produce altogether', even though she had no authority for the matter. I assume that you are talking to Germany in this regard, as there needs to be a fundamental investigation into how everything could have been handled so shoddily.
I also hope that you will soon argue the case with the agriculture ministers for an emergency fund, to be paid for from the surplus still available in the agriculture budget. Just as we did with dairy products when a deep crisis broke out in that sector, we need now, too, to call that surplus into use. In my home country alone, this sector is suffering to the tune of EUR 80 million a week even though the source of the outbreak is elsewhere, and the result is that healthy businesses are now on the verge of collapse. That cannot be the European Union's intention. I take it that you will take this strong signal from Parliament with you to the Agriculture Ministers' Council.
(SK) Mr President, Commissioner, I welcome this debate. We are looking at this problem from various angles, and we are looking for the source of the infection, the identity of the pathogen and the possibility of a cure. I am now just waiting to see which pharmaceutical firm will come forward and say it has a cure for this disease, thus starting another panic.
In my opinion, the area where there is greatest room for improvement is in public awareness. I think it is inadequate and irresponsible to inform citizens on a given day about which food they should not buy or which food looks suspicious.
It is necessary to inform citizens about what they should do in their everyday lives, and there should be one campaign here at both European Union and Member State level. If people maintain basic rules of hygiene, and if they maintain their personal hygiene as well as washing or heat-treating their food, that will be enough to protect them from this infection. This is not a demanding campaign, but I think that there have been and that there will be epidemics and various diseases here, and what has protected people most has been their personal behaviour.
I firmly believe that such a campaign would help prevent disease, as well as helping vegetable growers.
(PL) Mr President, it is important that we are discussing, today, the subject of the threat to patients, food producers and consumers caused by the emergence of a dangerous strain of bacteria, the source of which we are, as yet, unable to identify. We say we have a good system for monitoring food quality and maintaining high standards. In spite of this, difficult situations such as the present one continue to arise. Therefore, it is essential to review and improve our system of surveillance and monitoring. We need to be ready for situations which are even more dangerous. We must not release information about sources of origin if the information is not reliable. This slows down the process of continuing to search for the source, and causes serious moral injury and huge economic damage.
We extend expressions of sympathy to the families of the victims and to those who are ill, but let us remember to provide compensation to the farmers from a number of countries who have suffered losses. We are talking about the future of the common agricultural policy and about issues of security in the area of access to food and quality of food. Perhaps this difficult situation will make us aware of how important this area of issues and problems is, because it is one which concerns not just what our citizens eat, but the state of their health.
(ES) Mr President, we are faced with a public health problem - an epidemic according to the Commissioner - and they have been looking for those culpable and not the cause.
The system has not worked: We have 22 dead, 1 600 affected and, three weeks later, we still do not know the cause and, using the precautionary principle without scientific basis - I repeat, without scientific basis - Spain is being blamed.
Ladies and gentlemen, Spanish cucumbers were not contaminated. They were not contaminated! I am repeating it because some versions to the contrary have been heard here. Moreover, so that you can see the impact that these words have had: 300 000 jobs may be affected; a loss of confidence.
An epidemic knows no frontiers. I am telling you, Commissioner: knows no frontiers!
We ask for responsibility for what has not been done, for what we have to do immediately, because there is a risk of further infection in Germany at the moment - it has the largest number of people affected - but Spain is not to blame. We ask for compensation.
(FR) Mr President, Commissioner, as you said, the problem is not local, even if it is localised. I would like you to say so more loudly and clearly, because we seriously need more tools and European coordination on these issues.
The message has been extremely muddled and fraught with consequences, including for Spanish producers, but not just for them, since others have been affected too. This point was made several times just now.
Striking a balance between early warning, on the one hand, and transparency, on the other, is certainly difficult. However, precaution or the precautionary principle does not mean that we should communicate information randomly and far too quickly. Things should therefore be set straight, and those responsible for an early warning should also be the ones who pay compensation. This is what you will be discussing this afternoon. This is what is important, even though, like everyone else, my thoughts are clearly, first and foremost, with the victims. Still, farmers are waiting for the compensation they deserve.
For the rest, resistance to antibiotics and traceability continue to be key issues which we will have to look into further.
Mr President, with 22 people dead in the EU and over 2 000 taken in for treatment as a result of the ongoing E coli outbreak across Europe, it is appropriate that this Parliament extends its sympathies to those who have lost loved ones and our good wishes for a recovery to others.
Consumers demand food that is of good quality, safe and traceable. The fact that the source of this outbreak is still unclear and that the search for answers has, at times, seemed haphazard, means that consumer confidence is eroding fast. Economically, it is farmers who will suffer while this goes on - farmers whose food is perfectly safe.
We must also urge calm in such a situation. National governments have been quick to apportion blame. In the past, we in the UK have suffered as a result of such scaremongering around our produce, and this speculative blame game must stop. Can I also say that this House constantly rushes to introduce regulation. Before it does so, we must have a full and thorough investigation of the facts.
(ES) Mr President, the most important thing, and that which is uniting us here today, are the victims, because nobody should feel as unprotected as we, the European consumers, feel at the moment. Furthermore, we need clarity and responsibility in respect of the victims.
It is my responsibility to denounce the German authorities, who, wrongly and hastily, accused Spanish cucumbers and, more specifically, the cooperatives of Malaga and Almeria, which were model operations and which will not recover from these accusations.
Thousands of jobless families are wondering why - and they need an answer - and, in particular, they want to know what the future holds for them, not just in Andalusia, but throughout European agriculture.
Therefore, and in the hope that the experts will soon find the solution, I demand that today, when the Commission speaks to the Council, it asks for immediate and moral economic measures for all the producers from Andalusia and from the whole of Europe, who are looking towards us with indignation, but also with hope.
(ES) Mr President, instead of giving priority to the European investigation and cooperation, the German authorities have slandered and prejudiced cucumber producers and others. Yet nobody in Germany has resigned or offered reparations for the damage caused. It is Germany that has a serious credibility problem. The treatment by Mrs Merkel of the southern countries, both with regard to agriculture and finance, is intolerable.
Someone said that Mrs Merkel was a disciple of Adenauer and Kohl. She is nothing of the sort: she lacks moral fibre.
(NL) Mr President, Commissioner, clearly, we need to learn from the mistakes that have been made. There is the coordination problem in Germany - various German MEPs have also said this, both from the governing bloc and from the opposition - with the two federal ministries, the sixteen Länder and the lack of coordination.
There needs to be a strict national monitoring system, and it needs to be looked at how that operates both in Germany and also, above all, in the other 26 Member States. At the moment, we are pointing our fingers at Germany, but perhaps it will soon be our own Member States we are pointing at. We therefore need to ask whether the internal monitoring systems in all the Member States are strong enough. The European systems that are in place - Mrs Roth-Behrendt was quite right - do work. There is perhaps a lack of coordination. At any rate, there was certainly a lack of communication. That should therefore be the focus of our attention.
I would like to ask the Commissioner, first of all, whether he will respond to the question asked by Mr Leinen and Mrs Roth-Behrendt, amongst others, as to whether you will be bringing forward a truly European solution. Secondly, can you tell us what you will be doing at the agriculture Council and how you can compensate those farmers who have suffered damages?
(ES) Mr President, it is precisely in situations of crisis that the efficiency of and confidence in institutions is seen. In this case, they have left much to be desired.
The Commission has said precisely that suspicions about Spanish cucumbers have not been confirmed. No, Commissioner: what has been confirmed is that the suspicions were unfounded, irresponsible and without objective data; what has been confirmed is that there are 23 dead and that the Spanish horticultural sector has suffered enormous damage.
What has also been confirmed is that the Commission must do what it has not done up to now, which is to act with conviction on various fronts: stop the outbreak; prevent unfounded suspicions from being given a glimmer of credibility, seriously affecting a Member State - in this case, Spain - by taking the necessary measures to achieve this; compensate the damage suffered without delay and restore to the Spanish brand its image of safe, very high quality agricultural products.
(NL) Mr President, Commissioner, we are in the middle of a crisis and, if truth be told, we have more important things to be doing at this point in time than pointing fingers and assigning blame. When you are in the middle of a crisis, all you should be doing is making your decisions and solving the crisis before doing anything else. Everything else can be discussed later. The first priority is to find a treatment for patients for these antibiotic-resistant bacteria and to trace the source of the outbreak. In addition, we need, above all, to communicate well in order to walk the tightrope between keeping the patients, consumers and producers informed and doing right by all of them.
We can then turn our attention to the question of how our crisis management is actually going. This will certainly not be the last crisis. Who is in charge? Too many authorities are involved, and somebody needs to take the lead. That is what the conversation today with you and the Council must be about. What will be the situation with leadership in future, and who will take on the role? The use of antibiotics is indeed a thorn in our sides, for both animals and people. There are major differences between the Member States. Last but not least, there needs to be compensation for the damage done. To sum up, there needs to be clarity and drive.
(DE) Mr President, EHEC is the term of the last week. First of all, our sympathy, clearly, goes to the victims. In the interests of public health, the authorities have the obligation to provide them with information. The well-being of the people must come first.
In the United States, they have an early-warning system to that end. The fact is that there have been over 2 000 infections and more than 20 people have died. People have to be told where this bacterium is. It was on Spanish cucumbers, where it certainly should not have been, as a faecal bacterium has absolutely no place on a foodstuff.
When it comes to economic compensation, those responsible must pay, certainly not everyone else. Finally, I would like to observe that the Council was absent for the whole of the debate on this issue.
(PL) Mr President, thank you very much for giving me the opportunity to speak in such an important debate. The citizens of the European Union need the European institutions to be effective in many areas, including in prevention of the spread of every kind of disease in every part of the European Union, and this is understandable. However, above all else, preventative agencies working in the area of health and food safety should be ready with ways of preventing panic. These institutions should be completely independent of the administrations of Member States, and should even be empowered to act with executive authority in the event of a crisis.
We did not manage to prevent panic this time. This has resulted in losses running into millions, and Polish farmers have also been affected. The price of vegetables on the Polish market fell by two thirds in the course of a week. Every day, vegetable producers incur losses of PLN 2 million. Several months ago, we raised the alarm concerning swine flu. The European institutions did not pass muster then and were not able to prevent panic from spreading across the European Union. Now, something similar has happened.
(FR) Mr President, Commissioner, ladies and gentlemen, solidarity must prevail: that is one of the European Union's founding principles, but solidarity must not be an excuse for the various stakeholders to shirk their responsibilities.
It is not right that the German authorities failed to defer, from the start, to the European Union in a tragedy that has transcended their borders ever since the end of their first press conference, when they wrongly blamed Spanish cucumbers. It is not right to make unsubstantiated accusations, to communicate uncertain information and to cause such confusion. It is not right that all the principles of crisis communication have been flouted in this way. Because of this, the crisis has turned into hysteria. These rumours and witch-hunts fuelled by those same authorities have caused enormous harm; they indicate a lack of responsibility. The bond of trust between consumers and producers has once again been broken.
Let us ensure that this tragedy is not a terrible waste, too, by learning important lessons from it: we need to decide on the best ways of implementing a robust cross-border traceability system and establish a European communication unit and a crisis management unit. If we do not learn the lessons of this failure quickly, 23 people will have died for nothing.
Member of the Commission. - Mr President, I would like to thank you and also all the Members who contributed to this debate. I will not have time to react to every single interesting comment that was made, but I can assure you we have taken note of the feeling expressed in this House. Today, as I said, I will be attending the Council of Agriculture Ministers. Tomorrow, I will be in Berlin to participate in a coordination meeting between the food safety sector and the health sector, together with the experts we have in place there.
My main preoccupation is to stop hospitalisations: that is my first and foremost objective. I am concentrating on mobilisation and on speeding up the identification of the cause of the outbreak. We set up the crisis unit on 30 May 2011 and, at Commission level, we were fully mobilised at that point. My public health department mobilised the European Centre for Disease Prevention and Control (ECDC) and the ECDC has activated its crisis mode in order to make scientific assessments as rapidly as possible.
The Commission immediately asked the ECDC to carry out a scientific assessment. In daily meetings with Member State experts, the Commission has coordinated assessment measures: the establishment of common case definitions, case reporting, patient questionnaires, sharing perspectives on treatment, and hygiene advice to the public are some of the outputs we have achieved in a very short time span.
We have to be very careful and we have to keep everything in perspective. It is easy for all of us to sit in judgment with hindsight and to make statements, rather than being in the eye of the storm when a crisis is happening. We have to be careful in our statements and criticism because, while insisting - as I do - that decisions be made on the basis of well-sustained evidence, we should not terrify those who are called upon to take risky decisions, sometimes in very difficult situations, fearing that afterwards they will be put in the dock and everyone will pass judgment on their decisions. I think this aspect of situation management is very important.
The same goes for checking and controlling the information that is circulating. We have a system in Europe that allows for fast communication and, in order to have fast communication, we apply the subsidiarity principle - looking to the lowest possible level as the base from which communication should start. We have to be careful because, if we begin to add layer upon layer of controls and checks to verify the information circulating, then we will defeat the purpose of speed, and in circumstances where health is concerned, and where life and death is sometimes at stake, speed is of the utmost importance.
As regards information, we are supplying continuous information as we receive it. In this respect, we at the Commission agree that coordinated and rapid communication is an essential element of risk management. If you remember, in 2009-2010, as a result of our H1N1 experience, we set up a system to coordinate public health communication, and our EU Health Security Committee has a network of communicators. We will need to involve regional actors more effectively in this process, as well as the World Health Organisation (WHO). As recently as yesterday, I was on the phone with Margaret Chan, the Director-General of the WHO, about this aspect of coordinating information and ensuring full coordination before any communication takes place.
We will study what happened, and undertake closer investigations and analyses. Once we are confident that the contamination has been stopped, we will concentrate on what happened in the information sector, with regard to investigation protocols and in terms of coordination across the board when the crisis occurred, and we will then reflect on whether we need more tools and closer European coordination. That may be part of the answer but, as you say, it is going to involve a lot of discussion both here in Parliament and also at Member State level.
On the issue of compensation, this will be discussed this afternoon in the AGRI Council, and I am sure that my colleague, Commissioner Cioloş, is doing his utmost to identify and develop ways and means of compensating our farmers who have been suffering as a result of this problem.
The debate is closed.
Written statements (Rule 149)
in writing. - (HU) The latest German food safety scandal has directed our attention to the deficiencies of adequate regulatory supervision once again. Consumers' faith in the diligence of food producers and, not least, in the professional operation of supervisory authorities, was shaken once more. In a well-functioning rule of law state, consumers have good reason to believe that the food that ends up on their tables and that they give to their children is safe to consume. Unfortunately, this is not the first time that this faith has been shaken. It is enough to think of the poisoned tomato scandal in Hungary, but we might mention January's dioxin-contaminated pork scandal in Germany as well. All these sad events call our attention time and again to the fact that the state must strengthen regulatory inspections, and act against all deficiencies or abuses in the strictest possible manner. It is, after all, absolutely impossible to expect citizens to carry out this work instead of the state. We cannot get trained to become food scientists or install laboratories capable of inspecting food in our homes. Instead, the right solution is to impose the strictest sanctions against those who violate regulations, and not be afraid to even shut down businesses.
First and foremost, I would like to express my solidarity with the families of the victims. For the immediate future, the EU and the Member States should focus their resources on finding the source of the contamination in order to end the outbreak and the deaths that it has caused, and to restore consumer confidence in the food chain, as without this, it is impossible to put an end to our farmers' desperation. In order to do this, the European Food Safety Authority and the Member States' health ministers need to work together. This has been slow to happen due to Germany's disastrous management of the crisis. The EU cannot neglect its farmers in this situation. It needs to create a mechanism to compensate them rapidly for the massive negative impact of this crisis, which is already jeopardising the survival of many farms. The absolute priority is consumer protection, but we need to correct our procedures. It is vital to establish who is to issue a warning, and when and how they should issue it, in order to prevent the information chaos we have been witnessing. This has had disastrous consequences, while the source of the problem has not even been identified. We also need to see clear action from bodies of a pan-European nature.
Our concern is, first and foremost, for the victims of this epidemic and their surviving dependants. This abominable situation must not be repeated; we need to learn the lessons from it quickly in order, in future, to be able to more quickly detect where the cause is and to communicate in a more efficient and more coordinated manner. This area, communications and the poor consultation between the Member States in that regard, has been a pitiful failure. A very great deal of economic damage has been wrought that would have been perfectly preventable if more care had been taken with communications in the crisis. The operators affected are entitled to damages. We are therefore arguing the case for the establishment of a European emergency fund. Additional national support measures are like a sticking plaster for a broken arm, and, moreover, hardly provide evidence of serious European solidarity. As Commissioner Dalli said here this morning, this is not a national problem for Germany; it is a European problem. Let us therefore also tackle it in a European context. This crisis is also an opportunity to make clear to European citizens that Europe will not leave the victims of a public health disaster of this kind in the lurch.
Research into the source of the E coli outbreak is proving complicated. Bean sprouts are presumed to be the source of the infection and to have caused the deaths of 20 people in Europe and a further 300 or so serious cases diagnosed in Germany alone, but the latest test results on bean sprout samples have been negative. The immediate consequence of the outbreak has been a noticeable drop in fruit and vegetable consumption throughout Europe. Although, at the moment, no precise figures are yet available on the extent of the losses in the European market-gardening sector following the E coli crisis, the economic damage caused to this sector will clearly not be negligible. Given that I have already tabled a parliamentary question on this issue, I take the opportunity in this Chamber to stress the need for the Union to commit itself to supporting European producers in this sector with instruments appropriate to the seriousness of the crisis. I also draw the Commission's attention to the fact that it should consider introducing measures to improve the preservation of fruit and vegetables and increase controls on their packaging.
With food safety in the EU in the news for the second time in six months, and with such a high death toll, this is not a food scandal; it is a food crisis. Two weeks later and we have rushed to point the finger and created a credibility problem before we have even established the cause.
We have undermined producers who, even though they did their job properly, have found themselves in the position of scapegoat and are still paying the price today. We have undermined the confidence of European and other consumers. We have created a rupture in our trade relations and in internal cohesion. This crisis calls the European agricultural model itself into question and tests the functioning of the Internal Market. It is no longer enough to say who and what is to blame. The Commission should take permanent corrective measures, one of which is traceability and should be a priority objective.
Several important points should be raised in connection with the issue we are discussing, and I am relaying here the concerns of my fellow citizens.
Firstly, European consumers must be able to know what they are eating. Hence, it is vital to ensure that agricultural products can be traced from farm to fork at European level.
Secondly, we must call on Germany to do everything it can to locate the origin of the bacterium. In this respect, I welcome the Commission's decision to send experts to Germany. However, the Commission must carry out its work on a wider scale and check whether all the control, analysis and research systems have been adhered to properly, because we must improve and strengthen our food alert mechanisms.
Thirdly, audits should be carried out across Europe so as to ensure that the monitoring systems are effective.
Fourthly and finally, let us not forget the farmers who have been treated badly: they have been wrongly suspected without having done anything! And there will be many more of them yet who suffer from the lack of trust among consumers. Europe must therefore unite in support of proper compensation measures.
In relation to the debate on the EHEC outbreak in the EU Member States, I would like to call attention to the fact that as a result of decisions made by EU and non-EU countries, borders have been closed in order to protect the market from an influx of vegetables from countries which harbour the supposed source of the infection. The information being received from vegetable producers is disturbing. Dealers are recording zero interest from customers in buying cucumbers, tomatoes and other vegetables. They are incurring huge financial losses because they are being forced to throw away entire deliveries or let them go for significantly less than the price they paid for them. Producers are turning away from growing vegetables, which involves changing production to something else, and this, in turn, means worker layoffs. If the forecasts are going to continue to be disturbing and we do not find the source of the infection, businesses will be forced to stop trading because of a lack of liquidity. I think the European Union does have administrative instruments which allow it to react quickly to such cases, so we should consider how to improve the system to make it more effective. Since we do have these tools, we should find the source of the infection as soon as possible, so as not to expose vegetable producers to further losses.
Society must now slowly get used to the fact that there will be some kind of epidemic every year - first it was avian influenza, then swine influenza, and now it is bacteria in fresh vegetables.
This epidemic will also result in victims and enormous financial losses. The main difference from previous epidemics, in my opinion, is that we have still not definitively identified the source of the infection - first it was (Spanish) cucumbers, and now it is (German) bean sprouts.
Questions are also being raised about the mistakes made by Member States. By this I mean the mistakes made by Germany, which refused help from the Commission and tried to solve this crisis by itself. The false accusations caused enormous financial losses to Spanish farmers, and not only them but probably the entire agricultural sector as well.
The European Commission yesterday proposed compensation of EUR 150 million for vegetable growers who suffered damages as a result of the intestinal infection in Germany. In my opinion, it is very important to negotiate compensation in relation to mistakes, such as in the case of Spain. The latest developments indicate that the only damage to occur was the financial loss for European farmers. We must not forget, however, that the highest price that we paid for this epidemic was in the dozens of victims across many Member States of the European Union. It is our duty to take action so that similar errors and outbreaks do not occur.
The first clarification which needs to be made, because a remark was made about this in the Chamber, is that, faced with such a crisis, agricultural policy is not the problem but rather the solution. European consumers have become used to having confidence in the food which they find on supermarket shelves precisely because European producers are obliged to comply with the highest quality standards in the world. However, this crisis has highlighted that the European system is not infallible and that we are extremely vulnerable. Indeed, we must now turn our thoughts primarily to the victims. What has happened is a tragedy. At the same time, we must also think about the support measures which are required to prevent the loss of thousands of farming jobs and, above all, the destruction of an entire sector.
The new food scandal, with the emergence of a new, hyper-toxic bacterium which has already caused dozens of deaths and serious damage to the health of thousands of workers, adds to the long, seemingly endless list of food scandals in the EU. This is, in fact, a crime by international companies, which are poisoning the food chain and sacrificing human life and the health of the workers in order to increase their profits. The new food epidemic illustrates that the EU neither can nor will protect human life and public health because, as a transnational union of monopolies, it has promised to serve and protect the profits of capital, not the lives of the workers. The sole objective of the unsubstantiated accusations - for which there is no scientific basis - made by the German authorities against small and medium-sized holdings in the Member States in the south of the EU, which the EU hastily adopted, thereby causing very serious damage to farmers in those countries, was to cover up and conceal the anti-grassroots and dangerous nature of the CAP and the responsibilities of the EU, the bourgeois governments and the monopoly groups, which have no hesitation in feeding the workers highly toxic foods which are dangerous to their health, provided that they maximise the profits of capital.
The manner of the response to the EHEC outbreak in northern Germany raises important questions. First of all, we need to reflect on the causes of this outbreak and the factors that have stood in the way of fighting it. Are there too many antibiotics in cattle fodder? Is it the case that the over-intensive nature of agriculture does not do us any favours? To what extent do we need better labelling and tracing? These are important questions, especially now, when the review of the common agricultural policy is on the horizon.
In addition, it has also become clear that there are substantial weak points in the European crisis management system for crises in foodstuffs. Particularly given the nature of this situation where, as well as the federal government, there are also two competent ministries per region, there is too much fragmentation and too great a lack of clarity in the approach towards, and communications regarding, the crisis. In crises of this kind, it is of crucial importance, both for consumers and for foodstuff producers, that a European coordination cell be set up as quickly as possible to look after both communications and the coordination of the scientific investigation. This will enable quicker and more efficient investigation into the causes of an outbreak by also exploiting the expertise of other European researchers and laboratories to the full.